DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks, Amendments, and Arguments filed on the 19th day of August, 2022. Currently claims 1-17 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190205467 A1 to Wold et al. (hereinafter Wold) in view of U.S. Patent No. 10734024 to Soni et al. (hereinafter Soni).
Referring to Claims 1, 16, and 17 (substantially similar in scope and language), Wold discloses a computer-implemented method for determining similarity between audio data items, the method comprising: 
an electronic device with one or more processors and memory and one or more processors; and memory storing one or more programs for execution by the one or more processors
Examiner notes that Wold discloses a system that comprises of a electronic processing device to implement processing logic and algorithms (see at least Wold: ¶ 80, and 126-129).
receiving a plurality of audio data items; 
Examiner notes that Wold discloses the system receiving a plurality of unidentified media content (see at Wold: Abstract, ¶ 46, 49, 51, 59, 62-63, 68, and 74).
calculating a plurality of pairwise similarity scores between the plurality of audio data items, wherein each pairwise similarity score is calculated for a unique pair of audio data items; and 
Examiner notes that Wold discloses determining a plurality of similarity scores between the plurality of audio data items in the form of media content such as audio, where the similarity scores are calculated for the unidentified media content (unique pair) (see at least Wold: Abstract, ¶ 62, 64, 68, 75, 77-79, 98-99, and 106-107; see also Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113: specifically discussing similarity score calculations).
identifying an updated similarity score between a first audio data item of the plurality of audio data items and a second audio data items, including 
determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score between the first audio data item and the at least one intermediate audio data item and calculating a pairwise similarity score between the at least one intermediate audio data item and the second audio data item
comparing a pairwise similarity score of a direct path between the first and second audio data items with the overall similarity score
Examiner notes that Wold does not explicitly state determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score between the first audio data item and the at least one intermediate audio data item and calculating a pairwise similarity score between the at least one intermediate audio data item and the second audio data item and comparing a pairwise similarity score of a direct path between the first and second audio data items with the overall similarity score (further addressed below).
wherein the updated similarity score corresponds to the similarity of the first audio data item to the second audio data item
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Examiner notes that Wold does not explicitly state determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score between the first audio data item and the at least one intermediate audio data item and calculating a pairwise similarity score between the at least one intermediate audio data item and the second audio data item and comparing a pairwise similarity score of a direct path between the first and second audio data items with the overall similarity score.
However, Examiner notes that Soni states determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score between the first audio data item and the at least one intermediate audio data item and calculating a pairwise similarity score between the at least one intermediate audio data item and the second audio data item and comparing a pairwise similarity score of a direct path between the first and second audio data items with the overall similarity score (see at least Soni: Col. 2 Line 10-29, Col. 5 Line 34-67, Col. 6 Line 1-15, Col. 8 Line 47-67, Cols. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score (as disclosed by Soni) to the known system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (as disclosed by Wold) to generate the metadata for a media file, a computer may analyze uttered text in the media file content. One of ordinary skill in the art would have been motivated to apply the known technique of determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score because it would generate the metadata for a media file, a computer may analyze uttered text in the media file content (see Soni ¶ Col. 5 Line 19-21). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score (as disclosed by Soni) to the known system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (as disclosed by Wold) to generate the metadata for a media file, a computer may analyze uttered text in the media file content, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of determining an overall similarity score between the first and second audio data items via at least one intermediate audio data item, by calculating a pairwise similarity score to the known system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score to generate the metadata for a media file, a computer may analyze uttered text in the media file content). See also MPEP § 2143(I)(D).

Referring to Claim 2, the combination of Wold and Soni teaches the method of claim 1, including wherein identifying the updated similarity score between the first audio data item and the second audio data item comprises: 
in accordance with a determination that the overall similarity score indicates a higher similarity than the pairwise similarity score between the first audio data item and second audio data item, replacing the pairwise similarity score with the overall similarity score, 
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
wherein: the overall similarity score is calculated based on pairwise similarity scores between audio data items in an indirect path between the first audio data item and the second audio data item, and the indirect path defines a continuous chain of pairwise similarity scores between the first audio data item and the second audio data item and includes at least one intermediate audio data item that is different to the first and second audio data items.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).

Referring to Claim 3, the combination of Wold and Soni teaches the method of claim 1, including wherein: the plurality of unique pairs of audio data items for which a pairwise similarity score is calculated is a subset of the set of all of the unique pairs of audio data items, and default pairwise similarity scores are assigned to the unique pairs of audio data items for which a pairwise similarity score is not calculated (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).

Referring to Claim 5, the combination of Wold and Soni teaches the method of claim 1, including wherein the step of identifying the updated similarity score is performed for multiple pairs of audio data items.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).

Referring to Claim 11, the combination of Wold and Soni teaches the method of claim 1, including further comprising: applying a hierarchical clustering algorithm to the updated similarity scores; determining a cophenetic distance from the first audio data item to the second audio data item, and outputting the cophenetic distance as a final similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113; see also Wold: ¶ 75: discussing clustering the media content).

Referring to Claim 12, the combination of Wold and Soni teaches the method of claim 1, including further comprising: applying a hierarchical clustering algorithm to the updated similarity scores; and determining whether the first audio data item is part of the same cluster as the second audio data item and outputting the result of the determination as an indication of whether the first audio data item matches the second audio data item (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113; see also Wold: ¶ 75: discussing clustering the media content).

Referring to Claim 13, the combination of Wold and Soni teaches the method of claim 1, including wherein the pairwise similarity scores, updated pairwise similarity score and/or final similarity scores indicate a likelihood that the first audio data item and the second audio data item correspond to the same musical composition.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to the same musical composition (a cover) (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).

Referring to Claim 14, the combination of Wold and Soni teaches the method of claim 1, further comprising outputting, on a display or via a network connection, one or more of: the updated similarity score, the final similarity score and the result of the determination of a match.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to a match (a cover) (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190205467 A1 to Wold et al. (hereinafter Wold) in view of U.S. Patent No. 10734024 to Soni et al. (hereinafter Soni) in view of U.S. Patent Application No. 20200077218 A1 to Nakadai et al. (hereinafter Nakadai), claiming priority to the Japanese disclosure JP2018165365 dated 09/04/2018.
Referring to Claim 4, the combination of Wold and Soni teaches the method of claim 1; the combination of Wold and Soni teaches does not explicitly state prior to identifying the updated similarity score, applying a squashing function or logistic function to the pairwise similarity scores.
Examiner notes that Wold discloses using various algorithms to determine the updated similarity scores of received media content (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113), but fails to state the applied algorithms are a squashing function or logistic function. 
However, Nakadai, which like Wold talks about a method and system for analyzing, comparing and determining similarity scores, teaches it is known to apply logistic functions to similarity scores associated to compared audio files to identify matching audio content (see at least Nakadai: ¶ 281-282).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of an audio processing device to apply logistic functions to received audio content when identifying comparisons (as disclosed by Nakadai) into the method and system for analyzing audio media content to identify matching audio content (as disclosed by the combination of Wold and Soni). One of ordinary skill in the art would have been motivated to incorporate the feature of an audio processing device to apply logistic functions to received audio content when identifying comparisons because it would provide an audio processing system capable of receiving and analyzing audio files (see Nakadai ¶ 59-61).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of an audio processing device to apply logistic functions to received audio content when identifying comparisons (as disclosed by Nakadai) into the method and system for analyzing audio media content to identify matching audio content (as disclosed by the combination of Wold and Soni), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of an audio processing device to apply logistic functions to received audio content when identifying comparisons into the method and system for analyzing audio media content to identify matching audio content). See also MPEP § 2143(I)(A).

Claims 6-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190205467 A1 to Wold et al. (hereinafter Wold) in view of U.S. Patent No. 10734024 to Soni et al. (hereinafter Soni) in view of U.S. Patent Application No. 20120011105 A1 to Brock et al. (hereinafter Brock).
Referring to Claim 6, the combination of Wold and Soni teaches the method of claim 1, but fails to state wherein identifying the updated similarity score is iteratively repeated until a stop condition is met.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to the same musical composition (a cover) where threshold values are applied to the similarity scores (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).
However, Brock, which like Wold talks about a method and system for content management and compliance enforcement, teaches it is known to determine similarity scores of received media content, to iteratively repeat the analyzing on the features of the audio media content, and stopping the analysis when certain threshold values are met (see at least Brock: ¶ 70-72). Furthermore, Brock teaches the system determining specific similarity scores and threshold values when determining if the submitted media relates to “non-compliant” media meaning that there is copyright infringement within the stored information (see at least Brock: ¶ 67, 70-73, 84-85, 87, 92, 94, and 104-106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni). One of ordinary skill in the art would have been motivated to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met because it would give content owners an automated method to evaluate the context in which their content is being used by others (see Brock: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met into the method and system for determining similarity scores of received and stored media content where thresholds are applied). See also MPEP § 2143(I)(A).

Referring to Claim 7, the combination of Wold and Soni teaches the method of claim 6, but fails to state wherein the stop condition is met when the identifying ceases to update any of the pairwise similarity scores or when a predetermined number of iterations have been completed.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to the same musical composition (a cover) where threshold values are applied to the similarity scores (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).
However, Brock, which like Wold talks about a method and system for content management and compliance enforcement, teaches it is known to determine similarity scores of received media content, to iteratively repeat the analyzing on the features of the audio media content, and stopping the analysis when certain threshold values are met (see at least Brock: ¶ 70-72). Furthermore, Brock teaches the system determining specific similarity scores and threshold values when determining if the submitted media relates to “non-compliant” media meaning that there is copyright infringement within the stored information (see at least Brock: ¶ 67, 70-73, 84-85, 87, 92, 94, and 104-106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni). One of ordinary skill in the art would have been motivated to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met because it would give content owners an automated method to evaluate the context in which their content is being used by others (see Brock: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met into the method and system for determining similarity scores of received and stored media content where thresholds are applied). See also MPEP § 2143(I)(A).

Referring to Claim 8, the combination of Wold and Soni teaches discloses the method of claim 1, but fails to state further comprising, in accordance with a determination that the updated similarity score meets a similarity score criterion, identifying the first audio data item as a copyright violation.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to the same musical composition (a cover) where threshold values are applied to the similarity scores (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).
However, Brock, which like Wold talks about a method and system for content management and compliance enforcement, teaches it is known to determine similarity scores of received media content to identify a copyright violation (non-compliant media), to iteratively repeat the analyzing on the features of the audio media content, and stopping the analysis when certain threshold values are met (see at least Brock: ¶ 70-72). Furthermore, Brock teaches the system determining specific similarity scores and threshold values when determining if the submitted media relates to “non-compliant” media meaning that there is copyright infringement within the stored information (see at least Brock: ¶ 67, 70-73, 84-85, 87, 92, 94, and 104-106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni). One of ordinary skill in the art would have been motivated to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance because it would give content owners an automated method to evaluate the context in which their content is being used by others (see Brock: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance into the method and system for determining similarity scores of received and stored media content where thresholds are applied). See also MPEP § 2143(I)(A).

Referring to Claim 9, the combination of Wold, Soni, and Brock teaches the method of claim 8, including wherein the similarity score criterion is that the similarity score is above or below a threshold value.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to the same musical composition (a cover) where threshold values are applied to the similarity scores (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).

Referring to Claim 10, the combination of Wold, Soni, and Brock teaches the method of claim 9, including wherein the threshold value is determined by: determining a similarity score for a third audio data item that is known to relate to a different composition or version to the second audio data item and using the determined similarity score as the threshold; or computing a distribution of the similarity scores between the first audio data item and the remaining audio data items; identifying modes of the distribution corresponding to matching and non-matching audio data items; and setting the threshold at a value located between the two modes.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content, and a plurality of media content distribution features identified within the analyzed media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, and 90-113).
Wold further discloses the system determining that the media content items received and analyzed amount to a match (a cover) (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).

Referring to Claim 15, Wold discloses the method of claim 1, but fails to state further comprising generating a report, based on the updated similarity score, indicating that the first audio data item is a copyright violation.
Examiner notes that Wold discloses the system identifying a plurality of similarity scores between the first and second audio media content and determining an overall updated similarity score (see at least Wold: Abstract, ¶ 22, 25-28, 36-37, 65-67, 70, 90, 99-100, and 102-113).
Wold further discloses the system determining that the media content items received and analyzed amount to the same musical composition (a cover) where threshold values are applied to the similarity scores (see at least Wold: Abstract, ¶ 18-23, 30-37, 44-46, 48-50, 53-61, 68, 70-74, 79, 81, 87, 90, 93, and 106-124).
However, Brock, which like Wold talks about a method and system for content management and compliance enforcement, teaches it is known to determine similarity scores of received media content to identify a copyright violation (non-compliant media), to iteratively repeat the analyzing on the features of the audio media content, and stopping the analysis when certain threshold values are met (see at least Brock: ¶ 70-72). Furthermore, Brock teaches the system determining specific similarity scores and threshold values when determining if the submitted media relates to “non-compliant” media meaning that there is copyright infringement within the stored information (see at least Brock: ¶ 67, 70-73, 84-85, 87, 92, 94, and 104-106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni). One of ordinary skill in the art would have been motivated to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance because it would give content owners an automated method to evaluate the context in which their content is being used by others (see Brock: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance (as disclosed by Brock) into the method and system for determining similarity scores of received and stored media content where thresholds are applied (as disclosed by the combination of Wold and Soni), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of method and system for media content analyzing to implement stop conditions as in the system ceases to process information when specific thresholds are met when identifying copyright compliance into the method and system for determining similarity scores of received and stored media content where thresholds are applied). See also MPEP § 2143(I)(A).


Response to Arguments
Applicant’s arguments with respect to claim(s)1-17 have been considered but are moot because the new grounds of rejection applied to the submitted amended subject matter of the claims. The claims stand rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689